Order entered May 9, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00446-CV

                   ORYON TECHNOLOGIES, INC., ET AL., Appellants

                                                V.

                              M. RICHARD MARCUS, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-01252

                                            ORDER
       Before the Court is appellants’ May 7, 2014 suggestion of bankruptcy notifying the Court

that appellant, Oryon Technologies, Inc. has filed a petition for bankruptcy. Pursuant to 11

U.S.C. § 362, further action in this appeal is automatically stayed. See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this appeal is ABATED and will be treated as

a closed case. It may be reinstated on prompt motion by any party showing that the stay has

been lifted and specifying what further action, if any, is required from this Court. See TEX. R.

APP. P. 8.3.

                                                       /s/   ADA BROWN
                                                             JUSTICE